                Case 19-52168-tnw        Doc 28    Filed 03/12/20 Entered 03/12/20 14:25:26               Desc Main
                                                   Document     Page 1 of 1
                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF KENTUCKY
                                                LEXINGTON DIVISION

              IN RE:     Debora Logan Lawson                                           Case Number:       19-52168
                         Debtor

                                                ORDER CONFIRMING PLAN
                                              FILED ON 11/7/2019, Court Doc. # 2

                     A plan under Chapter 13 having been filed and served by the debtor on all creditors, and it
              appearing that the plan meets requirements for confirmation, IT IS ORDERED:

                       THE PLAN IS CONFIRMED.

                      The plan as confirmed is deemed to incorporate by reference all pre-confirmation orders
              affecting the treatment of claims and liens, and to the extent of any inconsistency between the plan and
              any order, the terms of the order are deemed to control.

                     The Trustee is authorized to adjust the amount of the monthly payment disbursed to each
              secured creditor as may be necessary in the administration of the plan.

                     Any fee requested in section 4.3 of the plan is hereby allowed.
              Copies to:

              Debora Logan Lawson                                         GRUNDY, JR, CHARLES A
              2001 New Orleans Drive                                      Served Electronically Via ECF
              Lexington, KY 40505

              MILLSAP & SINGER LLC                                        SHAPIRO VAN ESS PHILLIPS & BARRAGATE
              VIA ECF                                                     LLP
              ,                                                           VIA ECF
                                                                          ,




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Tracey N. Wise
                                                                  Bankruptcy Judge
                                                                  Dated: Thursday, March 12, 2020
                                                                  (tnw)
